Citation Nr: 1503357	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-04 307	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include as secondary to the service-connected tension and vortex headaches.

2.  Entitlement to an evaluation in excess of 30 percent for the service-connected tension and vortex headaches prior to March 16, 2011, and in excess of 50 percent thereafter.

(The issue of entitlement to an annual clothing allowance is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1982 to June 1998.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2011, a Travel Board hearing was held at the RO before the undersigned.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in October 2011; the case has now been returned to the Board for appellate review. 

While the case was in remand status, the RO increased the evaluation for the appellant's headache disability from 30 percent to 50 percent, effective from March 16, 2011 (the date of the appellant's testimony before the Board).  However, as higher evaluations are available, the claim remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal are as listed on the title page.

In addition to the paper claims files, there is an electronic file associated with the claims.  The Board has reviewed all of the evidence of record.

The issue of entitlement to an evaluation in excess of 30 percent for the service-connected headaches prior to March 16, 2011, and in excess of 50 percent thereafter is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the appellant has had any disability due to a stroke or any brain scan finding at any time during the appeal period. 


CONCLUSION OF LAW

Service connection for residuals of a stroke or brain scan findings is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in statute and regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided notice relating to what was required for service connection (direct and secondary) in correspondence dated in February 2008 (prior to the June 2008 rating decision).  His claim was subsequently readjudicated, most recently in an August 2012 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

As for the duty to assist, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed.  The appellant was afforded a VA medical examination in February 2012, and a medical opinion was obtained in August 2012. 

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). In this case, the RO obtained copies of the appellant's VA medical treatment records.  The RO also sought private medical records, but the appellant failed to respond to the October 2011 VA request for information regarding those private medical records.  The RO also obtained a medical examination as directed by the Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The February 2012 and August 2012 medical opinion were rendered by medical professionals, and the associated reports reflect review of the appellant's prior medical records.  The opinions included descriptions of the radiographic/imaging findings and demonstrated objective evaluations.  The doctors were able to assess the nature, onset date, and etiology of the appellant's claimed stroke residuals. 

The Board finds that the February 2012 medical report and the August 2012 medical opinion are sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown either the report or the medical opinion was in any way incorrectly prepared or that the VA medical personnel failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another examination or opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant claims that he is entitled to service connection for residuals of a stroke.  He maintains that he has been diagnosed with a stroke and that this stroke was caused by his service-connected tension and vortex headaches.

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the evidence of record reveals that the appellant underwent a computed tomography (CT) scan in a VA facility in January 2008.  The scan results indicated the presence of a small hypodensity in the posterior aspect of the appellant's right basal ganglia suggesting an old lacunar infarction.  No other significant abnormality was seen.  The January 2008 scan was compared to a prior CT scan accomplished in April 2004, and that comparison suggested that the same finding had been present in 2004.  

The appellant was afforded a VA medical examination in April 2008; the examiner reviewed the claims file.  On neurological examination, the appellant's cranial nerves, motor testing, sensory testing and deep tendon reflexes were intact.  The appellant's cerebral and cerebellar systems were intact.  The appellant was referred for magnetic resonance imaging (MRI) of the brain which took place in June 2008, and small focal hyperintensities were present in the bilateral ganglia region along the inferior aspect.  The radiologist stated that these could represent lacunar infarcts or prominent perivascular spaces.  The radiologist stated that the favored etiology was prominent perivascular space.  After reviewing these results, the April 2008 VA examiner concluded (in a June 2008 addendum) that the hypodensity on the January 2008 CT scan represented prominent perivascular spaces not related to the service-connected headaches.

Review of the appellant's private medical treatment records indicate that, in March 2008, the appellant was assessed with a right basal ganglion lacunar type infarction with no risk factors identified.  However, after additional testing was accomplished, the assessment was changed, in July 2008, to questionable lunar infarction.

The appellant testified at his March 2011 Travel Board hearing that he had undergone a neurology work-up after the brain anomalies were noticed.  He also said that the doctor didn't notice any associated problems.

Review of the appellant's VA treatment records reveals that he underwent a CT scan of the head in June 2011.  The associated report reflects that no acute intracranial process was identified and there was no interval change compared to the prior CT scan of January 2008.  The appellant was provided with a neurology consultation in August 2011.  The examining neurologist concluded that the appellant had not had a loss of neurological function in the past suggestive of a stroke and stated that there were no findings on examination that might suggest a stroke.  The appellant subsequently underwent an MRI of the brain in September 2011.  The results again showed a 5 millimeter focal lesion or CSF signal between the brainstem and right mesial temporal lobe; this likely represented a stable choroid fissure cyst.  Additional tiny focus of CSF signal within the basal ganglia on both sides were described as stable and were thought to represent either tiny lacunar infarcts or perivascular spaces.

The appellant was afforded another VA medical examination in February 2012; the examiner reviewed the claims file and noted that the appellant had never been diagnosed with a central nervous system condition.  The examiner also reviewed the appellant's medical history and noted that the appellant thought, because of his pain, that he had had a stroke but was diagnosed with migraine headaches.  The examiner opined that the appellant appeared to have had a lacunar brain infarct that was asymptomatic and the result of small vessel disease and not the migraine headaches.

In August 2012, a VA medical opinion was obtained in order to address the appellant's contention that his service-connected headaches had aggravated his stroke.  The reviewing physician stated that the appellant had not had any strokes and described the tiny foci of CSF signal found in September 2011 as incidental findings.  The physician also referred to the August 2011 VA neurology consultation findings of no loss of neurological function in the appellant as support for the conclusion that the appellant had not had any strokes.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The appellant's service medical records are silent for any signs, symptoms or diagnoses of any stroke.  No mention of any type of stroke or brain scan anomaly is made until April 2004.  In addition, the appellant does not contend, nor does the evidence show, that he incurred any stroke while on active duty or within one year of his June 1998 discharge from active duty.  The appellant does maintain that he has incurred a stroke due to his service-connected headaches.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that pre-aggravation baseline level, and any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

In this case, there is medical disagreement over whether or not the signal anomalies shown on the appellant's brain imaging reflect a lacunar infarct or perivascular spaces.  In addition, a choroid fissure cyst has been shown.  However, even assuming arguendo that the appellant incurred a lacunar infarct or a stroke at any time, no functional impairment or neurological impairment has been demonstrated at any time.  The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110; Allen, 7 Vet. App. at 448.  Here, the appellant does not have any symptoms or functional impairment associated with any of the brain scan findings.  Therefore, the appellant does not have a current disability due to a stroke or to any of his brain scan findings.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of a present disability due to a stroke or any of the appellant's brain scan findings, service connection is not warranted. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In denying the appellant's claim, the Board has also reviewed the appellant's own lay statements in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  However, the Board finds that he is not competent to render a diagnosis of a stroke or to diagnose residuals of a stroke or to interpret the results of medical imaging studies, all of which requires a medical professional with sufficient training and expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1372, 1377.  Therefore the Board cannot give decisive probative weight to the opinions of the appellant as to whether or not he currently has residuals from a stroke because he is not qualified to offer any such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Thus, because the appellant is not competent, the Board need not consider his lay statements in support of his claim.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The same holds true for the appellant's representative.

The appellant's claim for service connection for residuals of a stroke must be denied because the first essential criterion for a grant of service connection - evidence of a current disability - has not been met.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for the residuals of a stroke is not warranted. 

As such, the evidence is insufficient to support a grant of service connection for the appellant's claimed residuals of a stroke, to include any brain scan findings, all claimed as secondary to the service-connected headaches.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's service connection claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for residuals of a stroke, to include as secondary to the service-connected tension and vortex headaches, is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The October 2011 Board remand directives specifically stated that the RO was to readjudicate the claim after obtaining medical records and employment records and affording the appellant a VA medical examination.  If the benefit sought on appeal remained denied, a Supplemental Statement of the Case (SSOC) was to be issued.  

The record reflects that, while the RO did obtain VA medical records and did arrange for a VA medical examination of the appellant, no federal employment sick leave records were obtained.  (The appellant is employed at Fort Hood; see Travel Board Hearing Transcript p. 3).  In addition, after assigning a 50 percent schedular evaluation for the service-connected headaches as of March 16, 2011, on a claim for increase that was submitted in February 2008, the RO failed to re-adjudicate the issue of entitlement to an increased rating for the service connected headaches; the evidence of record does not contain any SSOC on that issue dated after the May 2010 SSOC.  Thus, there are VA medical records and a VA examination report that have not been addressed in an SSOC.  See 38 C.F.R. §§ 19.31, 20.1304; Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Furthermore, the Board notes that the RO, in the July 2012 rating decision wherein the appellant's rating for his service-connected headaches was increased from 30 percent to 50 percent effective March 16, 2011, stated: "This is a full grant of this issue on appeal."  However, in making such a statement, the RO failed to consider that a higher rating was denied for the period from the date of the claim in February 2008 through March 15, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) ("[O]n a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.").  In addition, the RO also failed to consider the possibility of a higher rating through extraschedular consideration for the entire appeal period.  38 C.F.R. § 3.321(a).  The RO did not consider whether referral for an extraschedular rating was warranted in the July 2012 rating decision.  Consequently, the Board finds that the appellant's claim for a higher disability rating for his service-connected headaches is still on appeal albeit now in a two-tier form.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the matter, regrettably, must again be remanded.  

In light of the above considerations and to afford the appellant procedural due process, the case is remanded for the following:

1.  As the question of severe economic inadaptability due to the need to take substantial sick leave is at issue, obtain, from the Department of Labor or any other proper depository, the appellant's leave records from his job at Fort Hood for the entire appeal period.  If such records are unavailable or do not exist, obtain certification stating such is the case (and the appellant must be so advised).

2.  After undertaking all additional development suggested by the evidence, consider all of the evidence of record and re-adjudicate the appellant's two-tier increased rating claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include an extraschedular rating.  

3.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided an appropriate supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


